Citation Nr: 0716950	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-21 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from January 1942 until 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

The generalized anxiety disorder is characterized by symptoms 
of disturbances of motivation and mood, and difficulty in 
maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002).  38 C.F.R. § § 4.1-
4.14; 4.125-4.130, Diagnostic Code 9400 (2006).                                                                                                                                                                                                                                        


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, under the Veterans Claims Assistance 
Act of 2000 (VCAA), the duty to notify and assist requires 
the Board to make reasonable efforts to both notify the 
claimant of evidence necessary for claim substantiation and 
assist the claimant with obtaining evidence.  38 U.S.C.A. §§ 
5103, 5103(A) and 38 C.F.R. § 3.159.


VA's duty to notify the claimant and his representative of 
information and evidence necessary to substantiate a claim 
was accomplished by way of letters from the RO to the veteran 
dated in May 2004 and October 2006.   Under VCAA notification 
requirements consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) the letters must: (1) inform the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) inform the veteran 
about the information and evidence the VA would seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide; and (4) request that the 
veteran provide any evidence in his possession that pertains 
to his claim.   VA must also provide notice of the assignment 
of an effective date for benefits, if a higher evaluation is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the claimant with obtaining the evidence 
necessary to substantiate the claim was accomplished under 
the facts and circumstances of the case.  VA's assistance 
included, but is not limited to, the association of veteran's 
service medical records with the claims file, the RO 
obtaining VA medical records identified by the veteran, 
affording the veteran a VA examination in order to assess the 
severity of his service-connected disability, and associating 
the lay statements provided by the veteran with the file. The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence needed to fairly 
decide the veteran's claim. Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for the Board's review.


Increased Rating Evaluation

The veteran requests an increased evaluation for his service-
connected generalized anxiety disorder.  He contends that his 
condition has worsened since his earlier evaluation of 50 
percent.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is against the claim and that the 
appeal should be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

A 50 percent rating indicates occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgement; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation for generalized anxiety disorder 
would require symptoms approximating occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

An evaluation of 100 percent would be warranted when there is 
total occupational and social impairment. Symptoms which 
reflect total impairment include, but are not limited to, 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

In evaluating psychiatric disabilities, VA has adopted the 
Diagnostic and Statistical Manual of Mental Disorders,  4th 
edition, American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);  
Richard v. Brown, 226, 267 (1996) (citing DMS-IV).  GAF 
scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Since his rating determination of 50 percent, the veteran has 
had numerous VA outpatient evaluations. In these evaluations, 
including in April and August of 2003 and January and May of 
2004 the veteran appeared to have logical and normal 
processes, with intact insight/judgment and 
memory/concentration.  The veteran's examiners also found him 
to not have psychotic features or suicidal or homicidal 
ideation.  No significant changes regarding the veteran's 
condition were noted.  The May 2004 outpatient evaluation 
gave the veteran a GAF score of 59, reflecting moderate 
symptoms.

The veteran was afforded a VA examination in July 2004, when 
the veteran complained of slightly worse symptoms, including 
slightly more anxiety and difficulty sleeping, financial 
stressors, and physical difficulties.  The examiner found the 
veteran oriented with good hygiene, but still having 
significant anxiety symptoms that impaired his life in the 
social and occupational realm.  The examiner assessed the 
veteran's symptoms as fairly stable, with a slight worsening 
from his Parkinson's disease.  The examiner also found the 
veteran to have some slight cognitive deficits, but with 
short- and long-term memory grossly intact.  

The examiner found the veteran to have no reported events of 
hallucinations or delusions, rituals, inappropriate behavior, 
panic attacks, or suicidal or homicidal ideations.  The 
examiner also found the veteran's generalized anxiety 
disorder to be in a state similar to the one it had been 
during the veteran's previous evaluation from four years 
earlier, and that the veteran's claim of unemployability 
secondary to mental disorder less likely than not possible, 
since he has other conditions limiting his employability 
beyond his generalized anxiety disorder.  The veteran was 
again assessed as having moderate symptoms and was given a 
GAF score of 55.

The most recent medical record is a June 2006 progress note, 
which similarly made no note of significantly worse symptoms; 
however, the examiner did find the veteran irritable and 
anxious, as well as, alert, cooperative, and well groomed.  
The examiner also found the veteran to have logical and 
relevant thought processes, fair insight and judgment, fair 
memory and concentration, and to be without psychotic 
features or suicidal/homicidal ideation.  The veteran was 
also found to have no psychomotor retardation/agitation and 
was assigned a GAF score of 51.  

The medical evidence indicates that the veteran's disability 
rating for anxiety with depression more closely approximates 
a continuation of his 50 percent evaluation.  The record 
shows that he has not been diagnosed as exhibiting symptoms 
related to a 70 percent evaluation, such as suicidal 
ideation, neglect of personal appearance and hygiene, or 
speech intermittently illogical, obscure, or irrelevant. 
Additionally, the GAF scores of the veteran's disability, in 
the range of 51 to 60, can only be described as consistent 
with moderate levels of social and occupational impairment.  
The Board finds the currently assigned 50 percent evaluation 
consistent with the veteran's GAF scores, especially since 
the veteran's disorder does not meet any of the schedule 
criteria contemplated for the next higher 70 percent 
evaluation.  

The Board notes that the veteran has submitted lay statements 
from three of his acquaintances, which were all dated in 
April 2005.  Although the lay statements provide evidence of 
observable symptoms of the veteran's disorder, they do not 
constitute competent medical evidence which addresses the 
rating criteria.  The Board is obligated by law to only 
consider the factors as enumerated in the rating criteria 
discussed above.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Based on this evidence, the Board finds that the criteria for 
a higher evaluation for the veteran's generalized anxiety 
disorder have not been met. 


ORDER

An evaluation in excess of 50 percent for generalized anxiety 
disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


